NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0291-16T1

DAVID ZUKOWSKI,

        Plaintiff-Appellant,

v.

SUSSEX RURAL ELECTRIC
COOPERATIVE, INC. and
CHARLES THOMAS TATE,

     Defendants-Respondents.
_________________________________

              Submitted March 13, 2018 – Decided July 25, 2018

              Before Judges Fasciale, Sumners and Moynihan.

              On appeal from Superior Court of New Jersey,
              Law Division, Sussex County, Docket No. L-
              0100-14.

              David Zukowski, appellant pro se.

              Ruprecht Hart Weeks & Ricciardulli, LLP,
              attorneys for respondents (Thomas C. Hart, of
              counsel; Michael F. Georgi, on the brief).

PER CURIAM

        Plaintiff David Zukowski refused to apply for a new service

account with defendant Sussex Rural Electric Cooperative, Inc.

(Sussex Rural) for electrical service to a rental property (the
property) he owned; thereby causing Sussex Rural to disconnect the

property's electric meter to discontinue service.            When Sussex

Rural later realized that electricity          was being used at the

property, that its disconnection device had been broken, and that

a padlock had been placed on the meter, Charles Thomas Tate, an

employee of Sussex Rural, removed the padlock and filed a municipal

court complaint against Zukowski.       Sometime thereafter, Zukowski

was charged with the indictable offenses of resisting arrest,

eluding, and hindering apprehension of prosecution, arising from

the State Police's effort to execute a warrant for his arrest for

missing his municipal court trial date.

     Prior to his conviction by a different municipal court for

the resisting arrest charge that was downgraded to a disorderly

persons offense, Zukowski filed a Law Division complaint against

Sussex Rural and Tate (collectively defendants) for the removal

of his padlock.     Zukowski appeals the orders of Judge Robert M.

Hanna   granting   summary   judgment   to   defendants   dismissing   his

complaint with prejudice, and denying his motion to vacate the

summary judgment dismissal.1       We affirm substantially for the


1
   Plaintiff's Notice of Appeal seeks review only of the judge's
order denying his motion to vacate dismissal, and not the order
granting entry of summary judgment. We could, therefore, limit
our review to that order alone. See W.H. Indus., Inc. v. Fundicao
Balancins, Ltda, 397 N.J. Super. 455, 458-59 (App. Div. 2008);
Fusco v. Bd. of Educ. of City of Newark, 349 N.J. Super. 455, 461-

                                   2                             A-0291-16T1
reasons set forth by the trial judge in his written decisions

accompanying his orders.

     We briefly summarize the relevant facts.            Zukowski's wife

went to Sussex Rural's office to pay an electric bill and was

informed that the property's tenant had closed the property's

electric   account,   and   that,   in   accordance   with   its   standard

practices, Zukowski needed to execute a new service account for

electric service to transfer the account back to his name in order

for the utility to bill him for electricity to the property. After

Zukowski refused to do so, Sussex Rural issued a disconnect order,

resulting in the sealing of a "disconnect collar" on the property's

electrical meter to cut off service.

     When Sussex Rural's monitoring devices indicated electrical

use at the property, Tate's investigation discovered that the

disconnect collar had been removed.          A few days later, Sussex

Rural issued a service order to disconnect electricity to the

property, and contacted the New Jersey State Police to observe the

disconnection process because Zukowski acted belligerently towards

the utility's employees during previous work at the property.


62 (App. Div. 2002). We choose to overlook that technical error
and consider the merits of defendant's appeal because his Case
Information Statement mentions he is appealing the summary
judgment order, and the substantive issues in the case and the
basis for the summary judgment dismissal and the motion to vacate
the same. See Fusco, 349 N.J. Super. at 461.

                                     3                              A-0291-16T1
Before disconnecting service at the utility pole and removing

Sussex Rural's electric meter, Tate had to cut a padlock placed

on the meter, which prevented access to it.                     Sussex Rural also

faxed a letter to Zukowski advising that if the disconnect collar

was returned, no formal complaint would be filed against him.2

      The   State    Police   declined       Zukowski's    request    to    file    a

criminal complaint against defendants for trespassing and theft

for   removing      the   padlock   he   placed    on     the    electric    meter;

determining his concern was a civil court matter. Later, on behalf

of Sussex Rural, Tate filed a municipal court complaint for theft

of services, theft of property, and criminal mischief, against

Zukowski because Zukowski failed to return the disconnect collar.

      After a mistrial3 and numerous venue changes, Zukowski's case

was set for trial on July 23, 2012, but he failed to appear and a

warrant was issued for his arrest.              A little over a year later,

state troopers sought to execute the arrest warrant. When Zukowski

struck one of the troopers in the head, attempted to kick him, and

unsuccessfully tried to flee to avoid arrest, Zukowski was charged

with the indictable offenses of resisting arrest, eluding, and


2
   Sussex Rural notified Zukowski by fax because in the past, he
did not respond to letters it sent via regular and certified mail
and he advised that he was not to be contacted by telephone.
3
   Declared because the municipal prosecutor was related to one of
Sussex Rural's employees.

                                         4                                  A-0291-16T1
hindering     apprehension          of    prosecution.          The     Sussex       County

Prosecutor's Office downgraded the charges to disorderly offenses

– two counts of resisting arrest, and one count of obstructing the

administration of law – to be tried in municipal court.                          Although

Zukowski was found not guilty of theft of services, theft of

property, and criminal mischief – the municipal court charges

filed against him by defendants – in October 2013, it was not

until   February      2015,    that      a    different      municipal      court     tried

Zukowski on the downgraded charges and found him guilty of one

count of disorderly offense for resisting arrest.

      While the downgraded charges were pending, Zukowski filed a

complaint     in     the     Law    Division       against     defendants        alleging

negligence,        breach    of     contract,       malicious        prosecution,        and

intentional        infliction       of       emotional       distress.        Following

discovery, Judge Hanna granted defendants' motion for summary

judgment dismissal of Zukowski's complaint.4

      In a written statement of reasons attached to the order

granting    summary        judgment,         the   judge     determined     that      since

Zukowski refused to execute a new service agreement, Sussex Rural

had no obligation to provide electrical service to the property,

and   he   therefore        could   not      sustain     a   negligence     claim       that


4
    Zukowski consented to the dismissal                         of    the   intentional
infliction of emotional distress claim.

                                              5                                     A-0291-16T1
defendants breached any alleged duty owed to Zukowski. For similar

reasons, the judge found that Zukowski's breach of contract claim

had no legal basis because his unwillingness to sign a new service

agreement did not create a contract between the parties regarding

electrical service.   As to the false arrest and false imprisonment

claim, the judge dismissed it, reasoning that Zukowski's arrest

and imprisonment was not due to defendants' actions but it was his

own doing; Zukowski did not appear for trial, and when the State

Police sought to execute the resulting arrest warrant issued by

the municipal court, he resisted arrest and tried to flee.       And

with respect to the malicious prosecution claim, applying our

decision in Myrick v. Resorts International Casino & Hotel, 319

N.J. Super. 556, 563 (App. Div. 1999), the judge found it was

without merit; finding that, despite the municipal court finding

Zukowski not guilty of theft of services, theft of property, and

criminal mischief, defendants had probable cause to file the

complaint against him for these allegations, and, moreover, that

Zukowski offered no proof of malice by defendants towards him to

support such claim at trial.

     Zukowski filed a motion to vacate the summary judgment order

dismissing his complaint.   On the order denying the motion, Judge

Hanna wrote:



                                 6                          A-0291-16T1
         Assuming [Zukowski's] motion is timely as a
         motion for reconsideration of a final order,
         which must be made not later than 20 days
         [under Rule 4:49-2] after its receipt,
         [Zukowski] fails to show any legal error,
         overlooked facts or matter on new evidence.
         There is no basis for reconsideration, nor for
         relief under Rule 4:50-1.      [Zukowski] also
         fails to raise any reason for disqualification
         or recusal under Rule 1:12-1, the Code of
         Judicial Conduct or [N.J.S.A.] 2A:15-49.[5]

    Before us, Zukowski raises the following arguments:

         [POINT I]

         APPELLANT [WAS] DENIED HIS RIGHT TO A FAIR
         TRIAL BY JURY.

         [POINT II]

         NO PROBABLE CAUSE FOR [DEFENDANTS'] CLAIM[S]
         AGAINST THE APPELLANT.

         [POINT III]

         SUMMARY JUDGMENT SHOULD NOT HAVE BEEN GRANTED.

         [POINT IV]

         APPELLANT [WAS] DENIED HIS RIGHT TO A FAIR AND
         IMPARTIAL TRIAL.

    When reviewing an order granting summary judgment, we apply

"the same standard governing the trial court."   Oyola v. Xing Lan

Liu, 431 N.J. Super. 493, 497 (App. Div. 2013).    A court should



5
   Zukowski's motion claimed that Judge Hanna should have recused
himself based upon his former position as President of the Board
of Public Utilities (BPU).    However, the BPU does not regulate
Sussex Rural.

                                7                          A-0291-16T1
grant summary judgment when the record reveals "no genuine issue

as to any material fact" and "the moving party is entitled to a

judgment or order as a matter of law."         R. 4:46-2(c).     We accord

no deference to the trial judge's legal conclusions.            Nicholas v.

Mynster, 213 N.J. 463, 478 (2013) (citations omitted).

       Guided   by   these     standards,    we   are    convinced      that

substantially for the reasons set forth in his statement of

reasons, Judge Hanna properly granted summary judgment dismissal

of Zukowski's complaint.        Based upon the record – in which we

glean no material factual disputes – there is no legal support for

the arguments raised by Zukowski.6       There is no doubt in our minds

that   Zukowski's    failure   to   follow   Sussex   Rural's   reasonable

request to enter into a new service agreement to receive electrical

service to the property, the removal of the disconnect seal on the

electric meter, and his ill-fated decision to resist arrest when

the State Police were executing a valid arrest warrant, created

the situation that led the municipal court prosecutions against



6
   Although Zukowski's Notice of Appeal contends he is appealing
the denial of his motion to vacate summary judgment, he fails to
argue that the judge erred in not applying relief from the judgment
under Rule 4:50-1, or for that matter, erred in not granting
reconsideration under Rule 4:49-2.        Accordingly, we address
neither ruling. See Pressler & Verniero, Current N.J. Court Rules,
cmt. 4 on R. 2:6-2 (2018); see also Sklodowsky v. Lushis, 417 N.J.
Super. 648, 657 (App. Div. 2011) ("An issue not briefed on appeal
is deemed waived.").

                                     8                              A-0291-16T1
him.    Consequently, defendants' actions did not make them liable

to Zukowski for any of the causes of actions set forth in his

lawsuit against them.

       Affirmed.




                                 9                         A-0291-16T1